--------------------------------------------------------------------------------

Exhibit 10.48
 
SECOND AMENDED AND RESTATED
2008 EQUIPMENT PURCHASE NOTE
 
THIS NOTE IS NOT A NOVATION
 
$1,000,000.00
St. Louis, Missouri
 
September ___, 2013

 
FOR VALUE RECEIVED, the undersigned, Synergetics, Inc., a Missouri corporation,
and Synergetics USA, Inc., a Delaware corporation (“Borrowers”), hereby jointly
and severally promise to pay to the order of Regions Bank (the “Lender”), at its
main office in St.  Louis, Missouri, or at any other place designated at any
time by the holder hereof, in lawful money of the United States of America and
in immediately available funds, the principal sum of One Million and 00/100
Dollars ($1,000,000.00) or such lesser amount may be outstanding from time to
time, reflecting the 2008 Equipment Purchase Loan made by Lender to Borrowers
under the Credit Agreement (defined below), together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Credit and Security Agreement dated as of March 13, 2006 (as so
amended, modified, restated or replaced from time to time, the “Credit
Agreement”) by and among the Lender and the Borrowers.  The principal hereof
shall be due and payable on the Equipment Purchase Loan Maturity Date, as
defined in the Credit Agreement.  Interest shall be payable in arrears on the
first day of each month after the date of this Note, until all principal under
this Note is paid in full.  This Note may be prepaid in whole or in part from
time to time without prepayment penalty.
 
This Note is the 2008 Equipment Purchase Note referred to in the Credit
Agreement.  This Note is secured pursuant to the Credit Agreement and the
Security Documents as therein defined, and may now or hereafter be secured by
one or more other security agreements, mortgages, deeds of trust, assignments or
other instruments or agreements.
 
The Borrowers hereby agree to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
This Note shall be governed by the internal substantive laws of the State of
Missouri, without regard for its conflicts-of-law principles.
 
ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT  OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE,  REGARDLESS OF THE LEGAL THEORY UPON WHICH
IT IS BASED THAT IS IN ANY WAY RELATED  TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM  MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH  MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE  STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.

--------------------------------------------------------------------------------


This Note is a replacement for, but not a novation or refinancing of, the 2008
Equipment Purchase Note dated as of June 5, 2009.  This Note does not evidence
or effect a release, or relinquishment of the priority of, security interests in
any Collateral (as defined in the Credit Agreement).
 
 
BORROWERS:
 
 
 
SYNERGETICS, INC.
 
 
 
 
By:  
 
 
 
Name:  
 
 
 
Title:
 
 
 
 
SYNERGETICS USA, INC.
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
 
Signature Page to Amended and Restated 2008 Equipment Purchase Note
 
 

--------------------------------------------------------------------------------